DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,378,811 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the overlap between the patented claims and the claims in this application renders obvious the claims in this application.
For claim 17 of this application, see patented claims 1, 4, and 8. For claims 18-19 of this application, see patented claim 1. For claim 20 of this application, see patented claim 2. For claim 21 of this application, see patented claim 3. For claim 22 of this application, see patented claim 5. For claim 23 of this application, see patented claim 6. For claim 24 of this application, see patented claim 7. For claim 25 of this application, see patented claims 1 and 9. For claim 26 of this application, see patented claim 10. For claim 27 of this application, see patented claim 11. For claims 28 and 31 of this application, see patented claim 12. For claim 29 of this application, see patented claims 1, 13, and 15. For claim 30 of this application, see patented claims 14 and 16.
Allowable Subject Matter
Claims 17-31 would be allowed if a Terminal Disclaimer to U.S. Patent 10,378,811 is filed.
The following is an examiner’s statement of reasons for allowance: U.S. Patent 3,866,437 (Spencer) was used to reject claim in parent application 15/247,581. Spencer’s parts 46 and 54 are relied upon for the claimed “link body”. Spencer’s part 60 is relied upon for the claimed “pressing portion”, and part 30 is relied upon for the claimed “knob”. Each end surface of Spencer’s part 42 is relied upon for one claimed “movement limit protrusion”. 
Claim 17 recites “the movement limit protrusions protruding from a second end portion of the link body opposite to the pressing portion in an intersecting direction with the protruding direction of the knob”.
See Spencer Figs. 2-3. Each end surface of Spencer’s part 42 protrude in an up-down (vertical) direction. The knob 30 also protrudes in an up-down (vertical) direction. Spencer’s structure does not meet “in an intersecting direction with the protruding direction of the knob” as required by claim 17. 
Claim 29 is allowable because it includes the limitations of original claim 15 in 15/247,581. That claim was indicated as allowable in the Office action dated 28 August 2018.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637